                                                           Case 2:20-cv-01313-GMN-EJY Document 13 Filed 08/12/20 Page 1 of 3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Jennifer L. McBee, Esq.
                                                           Nevada Bar No. 9110
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       5   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       6          jmcbee@swlaw.com
                                                       7   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                         DISTRICT OF NEVADA
                                                      10   ACCELERATED CONSTRUCTION, INC.,                    Case No. 2:20-cv-01313-GMN-EJY
                                                      11                           Plaintiff,
                                                      12   vs.                                                STIPULATED SCHEDULING ORDER
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   WELLS FARGO BANK, NA, a Delaware                   (FIRST REQUEST)
                    Las Vegas, Nevada 89169




                                                           corporation; DOES I through X, and ROE
                         LAW OFFICES

                          702.784.5200




                                                      14   CORPORATIONS I through X,
                               L.L.P.




                                                      15                           Defendants.
                                                      16

                                                      17            Pursuant to Local Rules (“LR”) IA 6-1 and 7-1, Defendant Wells Fargo Bank, N.A. (“Wells
                                                      18   Fargo”) and Plaintiff Accelerated Construction, Inc. (“Plaintiff”, and together with Wells Fargo,
                                                      19   the “Parties”) hereby stipulate to a scheduling order as set forth below, and based on the following:
                                                      20            1.      On July 22, 2020, Wells Fargo filed a Motion to Dismiss Plaintiff’s Complaint [ECF
                                                      21   No. 7] (the “Motion”);
                                                      22            2.      On August 4, 2020, Plaintiff filed its Opposition to the Motion [ECF No. 9]. In the
                                                      23   Opposition, Plaintiff stated its intention to file an amended complaint;
                                                      24            3.      Wells Fargo’s Reply in support of the Motion is currently due for filing on
                                                      25   August 11, 2020;
                                                      26            4.      Pursuant to Federal Rule of Civil Procedure, the deadline for Plaintiff to file an
                                                      27   amended complaint is August 12, 2020, one day after Wells Fargo’s current deadline to file a reply
                                                      28   in support of the Motion;

                                                           4820-0256-9927
                                                           Case 2:20-cv-01313-GMN-EJY Document 13 Filed 08/12/20 Page 2 of 3



                                                       1            5.          If Plaintiff were to file an amended complaint on August 12, 2020, Wells Fargo’s
                                                       2   deadline to file a response to an amended complaint is August 26, 2020 pursuant to Fed. R. Civ. P.
                                                       3   15(a)(3);
                                                       4            6.          The Parties now seek to set stipulated filing deadlines for Plaintiff to file an amended
                                                       5   complaint and for Wells Fargo to respond to the amended complaint. The Parties do not seek a
                                                       6   stipulated scheduling order for any improper purpose, or for the purpose of delay, but rather to
                                                       7   allow Plaintiff ample time to file an amended complaint and to avoid Wells Fargo’s preparing an
                                                       8   unnecessary Reply.
                                                       9            NOW, THEREFORE, subject to the Court’s approval, the Parties request that a scheduling
                                                      10   order be entered, setting the following deadlines:
                                                      11                       Plaintiff’s deadline to file an amended complaint shall be August 26, 2020;
                                                      12                       Wells Fargo’s deadline to file a response to the amended complaint shall be
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                        September 16, 2020;
                    Las Vegas, Nevada 89169
                         LAW OFFICES




                                                                            
                          702.784.5200




                                                      14                        Plaintiff’s deadline to oppose Wells Fargo’s response to the amended complaint
                               L.L.P.




                                                      15                        shall be October 7, 2020; and
                                                      16                       Wells Fargo’s deadline to reply in support of its response to the amended complaint
                                                      17                        shall be October 21, 2020.
                                                      18

                                                      19

                                                      20   //
                                                      21

                                                      22   //
                                                      23

                                                      24   //
                                                      25

                                                      26   //
                                                      27

                                                      28   //

                                                           4820-0256-9927
                                                                                                                -2-
                                                           Case 2:20-cv-01313-GMN-EJY Document 13 Filed 08/12/20 Page 3 of 3



                                                       1            The Parties further stipulate and agree that in the event Plaintiff does not file an amended
                                                       2   complaint by August 26, 2020, Wells Fargo’s deadline to file a Reply in support of the Motion shall
                                                       3   be September 9, 2020.
                                                       4
                                                           DATED this 11th day of August 2020.                DATED this 11th day of August 2020.
                                                       5

                                                       6   SNELL & WILMER L.L.P.
                                                       7    /s/ Kelly H. Dove                                  /s/ Brandon L. Phillips
                                                           Kelly H. Dove (NV Bar No. 10569)                   Brandon L. Phillips (NV Bar No. 12264)
                                                       8   Jennifer L. McBee (NV Bar No. 9110)                1455 East Tropicana Avenue, Suite 750
                                                           3883 Howard Hughes Parkway, Suite 1100             Las Vegas, Nevada 89119
                                                       9   Las Vegas, Nevada 89169                            Phone: (702) 795-0097
                                                           Telephone: 702.784.5200                            Fax: (702) 795-0098
                                                      10   Facsimile: 702.784.5252                            Attorney for Plaintiff
                                                           Attorneys for Defendant Wells Fargo Bank, N.A.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                         ORDER
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14            IT IS SO ORDERED.
                               L.L.P.




                                                      15

                                                      16
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                      17                                                  DATED:      August 12, 2020
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4820-0256-9927
                                                                                                          -3-
